SupREME Count
OF
Nevapa

(0) 19474 eZee

IN THE SUPREME COURT OF THE STATE OF NEVADA

STATE OF NEVADA, DEPARTMENT | No. 84763
OF CORRECTIONS, |

Petitioner,

Vs.

THE FIRST JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CARSON CITY; AND THE
HONORABLE JAMES TODD RUSSELL,
DISTRICT JUDGE,

Respondents,

and

JESSE HAINES,

Real Party in Interest.

 

 

 

ORDER DENYING PETITION

This is an original petition for writ of mandamus asking this
court to compel the district court to vacate its order granting judicial review
and remanding and instead affirm the agency decision in an employee claim
for overtime compensation.

Having considered the petition, the answer, and supporting
documents, we conclude that the Nevada Department of Corrections
(NDOC) has not sufficiently demonstrated that this case warrants
extraordinary writ intervention. See Nev. Const. art. 6, § 4; D.R. Horton,
Inc. v. Kighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-
37 (2007) (affirming that writ relief is an extraordinary remedy within this
court’s sole discretion); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
224, 228, 88 P.3d 840, 841, 844 (2004) (finding that petitioner bears burden

to show that extraordinary relief is warranted).

 

 

 

__27-3U85 |

 
SuPREME CouRT
OF
NEVADA

LO) 107A a

 

First, NDOC argues that writ review is warranted since the
district court erred by failing to defer to the Employee Management
Committee's (the committee) interpretation of NRS 281.100. While a court
owes deference to an agency’s intertwined findings of fact and conclusions
of law, a reviewing court remains free to decide pure legal questions without
deference to the agency. Beavers v. State, Dep't of Motor Vehicles & Pub.
Safety, 109 Nev. 435, 438, 851 P.2d 432, 434 (1993). Here, the district court
found that NRS 281.100 cannot limit the definition of compensable overtime
work as a matter of law and remanded this case to the committee to correct
legal error by applying the facts of the case to the relevant statutes.
Therefore, this court declines to compel the district court to vacate its order
and deny Haineg’ petition for judicial review absent any claim that the order
was “manifestly unreasonable.” Walker v. Second Judicial Dist. Court, 136
Nev. 678, 680, 476 P.3d 1194, 1196 (2020) (finding that, where a lower
court’s order is based on its discretion, mandamus relief is only available
where the court’s judgment is manifestly unreasonable).

Next, as NDOC concedes, an eventual appeal is available in this
case following the committee’s decision on remand. The right of eventual
appeal generally precludes writ review. See Pan, 120 Nev. at 224, 88 P.3d
at 841. Deferring appellate review to the conclusion of the matter is
appropriate here, since the committee never determined whether the pre-
and post-shift activities at issue qualified as compensable work under NRS
284.180 beyond its exclusive reliance on NRS 281.100, and ruling on the
legal question in the abstract would deprive this court of the benefit of
reviewing a fully developed agency record. See Walker, 136 Nev. at 681, 476
P.3d at 1197; Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 444, 874 P.2d

 

ante, Bn T°
aBEPAe ES 88
ae fal

 

 

 
Supreme Count
OF
NEvapa

(On yuaTA ati

 

729, 733 (1994) (describing the goal of promoting judicial economy as
“avoiding the specter of piecemeal appellate review’).

Finally, while the question of whether NRS 281.100 governs
Nevada’s definition of compensable overtime work is a matter of first
impression of statewide importance, this court declines to grant writ relief
because, in this instance, the importance of the issue favors further
administrative review. Here, the committee failed to make a conclusion of
law that was necessary to resolve the dispute, and the decision was
remanded for the committee on that basis. This court will not disturb the
committee's review, especially given NDOC’s argument that these issues
are properly decided by the committee to “promote uniformity across the
State personnel system.” See Walker, 136 Nev. at 684, 476 P.3d at 1199
(finding that hindering fact-finding through writ review would
“unnecessarily limit[| the records for this court’s appellate review,”
particularly where administration of these issues fall within a streamlined
and centralized body). Furthermore, since there are no precedential cases
interpreting NRS 281.100’s limits on the state’s definition of compensable
overtime work, no split interpretation between district courts, and no other
cases awaiting resolution of this issue, we are not compelled to intervene
prior to further review by the committee. Cf. In re Bendectin Prods. Liab.
Litig., 749 F.2d 300, 307 (6th Cir. 1984) (finding an issue of first impression
sufficiently important for the purpose of granting writ review due to the
“sheer magnitude” of the number of litigants awaiting a decision),

In sum, while this petition for writ of mandamus presents a
novel legal question of first impression with statewide importance, writ
review is not appropriate considering the availability of appeal following the

committee’s decision on remand, lack of prior precedent on the relevant

 

we PPR,

  

   
 

 

 
Supreme Gourt
OF
Nevapa

1 WTA, see

legal issues, and principles of judicial economy favoring a decision by the

committee prior to further judicial review.' Therefore, we

cc:

ORDER the petition DENIED.?

 

>

(oft. , Ds
ckuwe ag.
/

e
at we £ Ertan 5 S$ J .

Hon. James Todd Russell, District Judge
Attorney General/Carson City

Attorney General/Las Vegas

Thierman Buck LLP

Carson City Clerk

‘On November 18, 2022, real party in interest filed a notice of

settlement and motion to stay the writ proceedings. In light of our
conclusion that this court’s intervention is not warranted and because
staying this matter pending settlement will cause it to linger indefinitely
on this court’s docket, the motion for stay is denied.

2The Honorable Mark Gibbons, Senior Justice, participated in the

decision of this matter under a general order of assignment.